     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 PRIDE CENTRIC RESOURCES, INC.,                       CIVIL ACTION
 formerly known as PRIDE MARKETING AND                NO. 19-10163
 PROCUREMENT, INC.,
    Plaintiff                                         SECTION: "D" (1)

 VERSUS                                               JUDGE WENDY B. VITTER

 LAPORTE, A PROFESSIONAL                              MAGISTRATE JUDGE
 ACCOUNTING CORPORATION, ET AL.,                      JANIS VAN MEERVELD
   Defendants

                                  ORDER AND REASONS

       Before the Court is the Motion to Quash filed by defendants LaPorte, APAC (“LaPorte”)

and Continental Casualty Company (“Continental”). (Rec. Doc. 51). At oral argument on October

16, 2020, the court denied the motion in part and took the issue concerning the deposition of

Continental under submission. (Rec. Doc. 67). For the following reasons, the Motion to Quash the

deposition of Continental is DENIED, provided that the deposition will proceed subject to the

limitations discussed herein.

                                         Background

       Pride Centric Resources, Inc. (“Pride”) is a Colorado member-owned cooperative that

purchases food service equipment in large quantities in order to obtain savings for its member

dealers. In 2006, approximately 80% of Pride’s members formed Foodservicewarehouse.com,

LLC (“FSW”). LaPorte audited the financial statements of Pride and FSW in 2013 and 2014. In

2014, Pride agreed to provide a $5 million guarantee when FSW increased its line of credit with

IberiaBank by $5 million. Pride agreed to increase its guaranty to $10 million when the line of

credit was increased again in May 2015. According to the Complaint, IberiaBank was relying on

the LaPorte audits for the continued extension of credit to FSW. In December 2015, Pride alleges



                                               1
      Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 2 of 18




that its board relied on LaPorte’s audits when it agreed to increase the guarantee to $15 million. In

mid-February 2016, Pride was informed that rather than earning a profit in 2015 as expected, FSW

suffered a loss expected to be in the range of $10-$15 million. IberiaBank foreclosed on the loan,

swept Pride’s bank accounts, and required Pride to pay $3.5 million to obtain a release of Pride’s

procurement cash accounts. Pride says it paid $15.7 million to IberiaBank under its guaranty.

         FSW is presently in a Chapter 7 liquidation proceeding that was initiated in April 2016.

Pride initiated its action against LaPorte in a proceeding before an accounting review panel in

October 2016. Pride filed this lawsuit on May 7, 2019, against LaPorte, a number of its employees,

and Continental. Pride alleges that LaPorte breached its duty of care, skill, and diligence to Pride

by failing to disclose certain material findings in the 2013 and 2014 audits. Pride alleges that

Continental was LaPorte’s liability insurer during the relevant time period and that it is liable to

Pride under the Louisiana Direct Action Statute, La. Rev. Stat. § 22:1269.

         The trial of this matter is scheduled to begin on January 11, 2021. The deadline to complete

discovery is November 16, 2020. A separate lawsuit against LaPorte filed by the trustee of FSW’s

bankruptcy estate is also pending in the same section and division of this court and set for trial the

same date. 1 The matters have not been officially consolidated; however, the parties have been

conducting discovery jointly. A motion reurging consolidation was recently filed by LaPorte.

(Rec. Doc. #66)

         The issue presently before the court is whether to quash the deposition of a representative

of Continental, the insurer providing professional malpractice coverage to LaPorte for the relevant

period. Defendants argue that the deposition notice lists topics and seeks documents that are




1
 It appears that although the discovery deadline in this matter has been extended to November, the other lawsuit still
has a September 25, 2020, discovery deadline.

                                                          2
       Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 3 of 18




privileged and irrelevant. Pride seeks testimony and documents from Continental regarding the

following:

             •    Communications regarding Pride and FSW’s claims against LaPorte.

             •    Claims file for the FSW and Pride claims and underwriting file from 2013-2017.

             •    Coverage for LaPorte.

             •    Investigations of the claims of Pride and FSW against LaPorte.

             •    Continental's claims manual and procedures for accounting claims.

             •    Defenses to coverage, letters or reservations of rights, and potential denial of claims

                  in response to Pride’s claims.

             •    Per claim and aggregate deductibles for 2015 and 2016.

             •    Notice to Laporte relating to a conflict waiver.

             •    Excess policies that may provide coverage to LaPorte for the Pride and FSW

                  claims.

             •    Knowledge of legal fees and costs paid to counsel for LaPorte.

Defendants point out that Continental has not asserted any affirmative defenses relating to

coverage. No party has alleged Continental’s bad faith nor has Continental alleged its good faith.

They say that there has been no denial of coverage by Continental. 2 They add that the issue of

which policy period will apply to satisfy any judgment is premature. Defendants submit that they

have satisfied their discovery obligations by producing the relevant insurance policies. They also



2
  They note “[a]s evidenced by the joint representation of the insured and the insurers, CNA has not denied coverage
regarding the claims of Pride or Hof.” The court notes that since the filing of this motion, Continental has enrolled its
own counsel in the related matter filed by the bankruptcy Trustee, but not in the present matter. See Hof v. LaPorte,
2:19-cv-10696, ECF #77 (E.D. La. Sept. 29, 2002). In that action, the Trustee has filed a Motion for Partial Summary
Judgment arguing that the 2017-2018 policy applies to the Trustee’s claims arising out of the 2013 audit. Id. ECF#61-
2, at 9 (E.D. La. Sept. 7, 2020). In opposition, defendants argue that the 2015-2016 policy applies because LaPorte
provided Continental with notice of FSW’s claim on April 1, 2016. Id. ECF #75, at 2 (E.D. La. Sept. 28, 2020).

                                                           3
      Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 4 of 18




argue that Continental should not be required to produce information concerning the defense costs

that have eroded the policy for the same reasons that the court denied the Trustee’s motion to

compel this information in the related lawsuit. Defendants argue that the documents requested are

protected by the work product privilege because they were prepared in anticipation of litigation.

They also seem to argue that the documents are protected by the attorney-client privilege, but they

do not explain how attorneys were involved with the communications at issue. They further argue

that the protected communications have not been placed at issue and there is no support for finding

that defendants will rely on any of the sought after documents to prove their affirmative defenses

so there can be no finding that they have waived the privilege.

         Pride opposes and argues that coverage is a significant issue in this case and that it is

entitled to depose Continental, which is a named defendant. Pride points out that three policy

periods may provide coverage for the claims here. Pride reports that Continental’s policies are

“claims made” policies and that it seeks to explore the notice provided by LaPorte. Pride says that

LaPorte’s counsel has informed it that the July 1, 2016-July 1, 2017 policy applies. 3 But it insists

it is entitled to question Continental concerning which policy provides coverage and the basis for

its decision. It also argues that it is entitled to production of the “notice” of claims. Pride adds that

Continental denied most of the factual allegations of its complaint and argues that it should be

allowed to explore the basis for Continental’s answers and defenses. It points out that in its Answer

to Pride’s Complaint, Continental did not admit that it was LaPorte’s liability insurer or that it is

liable to Pride under the Louisiana Direct Action Statute. It insists that Continental has placed its

lability to Pride at issue.




3
 As discussed further below, at oral argument, it appeared that Continental actually takes the position that the 2015-
2016 policy applies.

                                                          4
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 5 of 18




       Pride argues that the deposition is not unreasonably cumulative or duplicative because no

other witness can provide the requested information. Pride says that the defendants have taken

inconsistent and confusing positions on coverage. Pride argues that the request is timely because

it was made during the discovery period. It submits that it seeks information related to the issuance

of any reservation of rights, LaPorte’s claims history with Continental, and the waiver of rights by

any individual defendants. It argues that the importance of this testimony outweighs any burden to

Continental.

       Pride rejects the defendants’ claim of privilege, arguing that the timing of when outside

counsel was retained is critical to any determination. Without further explanation or legal support,

Pride also argues that any privilege “has clearly been waived given the multiple competing and

conflicted parties represented by counsel.” (Rec. Doc. 58, at 7).

       In reply, defendants argue that the issue of which policy provides coverage is irrelevant

and premature because there has not yet been a finding of liability. They submit that the case law

does not support disclosure of an insurer’s claims file to a third party unless the third party has

alleged bad faith. Defendants again insist that there has been no denial of coverage here and argue

that the testimony and documents sought are irrelevant. Defendants further argue that Pride cannot

make a request for blanket production of an insurer’s claims file because of the privileged materials

that may be contained therein. They submit that the deposition of a Continental representative is

no different and should be prohibited. They argue that any testimony the representative could

provide is not relevant to Pride’s damages claim or third party claim against Continental.

       At oral argument, the court inquired whether Continental would stipulate to coverage. It

became clear that although Continental may not dispute that it owes coverage to LaPorte for

Pride’s claims, Continental takes the position that the 2015-2016 policy applies with a coverage



                                                 5
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 6 of 18




limit of $7,000,000. Pride, however, believes that the 2016-2017 policy applies. The policy term

is important because during the 2016-2017 policy year, LaPorte carried both the $7,000,000 policy

with Continental and an excess policy that provides an additional $3,000,000 in coverage. The

issue of which policy applies depends on when LaPorte provided Continental notice of Pride’s

claims. At oral argument, the court determined that the notice must be produced and ordered that

Continental produce both the notice from LaPorte and its response by October 19, 2020.

       The court also asked counsel for LaPorte and Continental whether they had a joint defense

agreement. They do not. However, counsel represented that there is a communication between

LaPorte and its counsel waiving the potential conflict arising out of counsel’s joint representation

of LaPorte and Continental; no separate conflict waivers exist for the individual LaPorte

defendants.

       Additionally at oral argument, counsel for Pride agreed to waive its demand for discovery

into the following topics:

                   o Continental's claims manual and procedures for accounting claims.

                   o Per claim and aggregate deductibles for 2015 and 2016.

                   o Knowledge of legal fees and costs paid to counsel for LaPorte.

The remaining deposition topics and document categories are discussed below.

                                        Law and Analysis

   1. Scope of Discovery and Protective Orders

       The Federal Rules of Civil Procedure provide that “parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and proportional to the

needs of the case.” Fed. R. Civ. Proc. 26(b)(1). “Information within this scope of discovery need

not be admissible in evidence to be discoverable.” Id. The Rule requires consideration of the



                                                 6
       Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 7 of 18




following factors in assessing proportionality: “the importance of the issues at stake in the action,

the amount in controversy, the parties' relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id.

         The advisory committee comments to the 2015 amendment to Rule 26 make clear that the

parties and the court have a collective responsibility to ensure that discovery is proportional. The

party claiming it would suffer an undue burden or expense is typically in the best position to

explain why, while the party claiming the information sought is important to resolve the issues in

the case should be able “to explain the ways in which the underlying information bears on the

issues as that party understands them.” Id. advisory committee’s note to 2015 amendment. “The

court’s responsibility, using all the information provided by the parties, is to consider these and all

the other factors in reaching a case-specific determination of the appropriate scope of discovery.”

Id.

         Additionally, Rule 26(b)(2) requires that the court, on motion or on its own, limit discovery

(1) that is unreasonably cumulative or duplicative or can be obtained from another source that is

more convenient, less burdensome, or less expensive; (2) when the party seeking discovery has

had ample opportunity obtain the information by discovery in the action; or (3) when the discovery

is outside the scope of Rule 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C)(i).

      2. Rule 30(b)(6) deposition of Continental

         In arguing that the deposition of a Continental representative is within the scope of

discovery, Pride focuses on the issue of which Continental policy applies to the claims of Pride

and FSW. As noted above, this issue turns on when LaPorte provided notice of the claims to

Continental. The court has now required production of the notice and it has been produced. Pride



                                                   7
       Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 8 of 18




also highlights its need for information related to the issuance of any reservation of rights,

LaPorte’s claims history with Continental, and the waiver of rights by any individual defendants.

LaPorte does not address the relevance of these issues, but focuses on the purported impropriety

of the requests for the claims file and Continental’s deposition.

         a. Relevance of coverage information

         Before addressing specific document requests and specific topics of inquiry, the court

considers whether discovery into insurance is relevant at all. The court finds that coverage

information is relevant and within the scope of discovery in this matter because Pride must

establish coverage at trial to prove its Direct Action against Continental and Continental has not

stipulated to coverage under the 2016-2017 policy.

         LaPorte argues that coverage is only relevant if the insurer has denied coverage. 4 LaPorte

cites Blockbuster Entertainment Corp. v. McComb Video, Inc. 145 F.R.D. 402 (M.D. La. 1992).

Like the present case, the plaintiffs in Blockbuster had brought a direct action against the insurer

of the defendants. Id. at 403. The plaintiffs noticed the deposition of the insurer on topics relating

to “insurance claims and coverage, processing insurance claims, interpretation of policy language,

and approving a reservation of rights.” Id. The plaintiffs also sought “production of documents,

including correspondence, claim forms, manuals and other materials related to coverage, claims,

processing claims and the claims made in this case in particular.” Id. The insurer moved to quash.

Id. The plaintiffs agreed to limit the scope of questioning and documents sought to insurance

coverage. Id. at 405. The court held that unless the insurer was willing to stipulate that coverage

existed and that it would not claim any conditions or exclusions in the policy were applicable to

defeat coverage, the plaintiffs would be allowed to question the insurer on insurance coverage. Id.


4
 LaPorte points out that in the typical case, an insurer’s claims file is sought by the insured who has asserted a coverage
claim against the insurer.

                                                            8
      Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 9 of 18




at 404. The court observed that for the insurer to be liable to the plaintiffs, the plaintiffs had to

establish that the policy provides coverage for the insured defendants’ wrongful acts. Id. The court

noted that “[i]f the denial of coverage is based on interpretation of policy language, the plaintiffs

are entitled to learn whether that policy interpretation derives from some manual, internal

memoranda, report, or other source, and whether the interpretation has been consistently applied.”

id. 404–05 (M.D. La. 1992). The court also held that the insurer had not met its burden of

establishing the applicability of the attorney-client or work product privilege. Id. at 405. The court

observed that the insurer had been in possession of the deposition notice for nearly a month and

had not provided any specific information about documents being withheld on the basis of the

attorney-client or work product privilege. Id. at 404.

       LaPorte cites Blockbuster for the proposition that insurance coverage is only relevant if the

insurer has denied coverage. But LaPorte’s interpretation of Blockbuster is too limited. It is not

clear from the Blockbuster opinion that the insurer had affirmatively denied coverage, only that it

had refused to stipulate coverage existed. Similarly, Continental has not stipulated to coverage

here. Further, Continental has indicated that it would not be willing to stipulate to coverage under

the 2016-2017 policy period that Pride says is applicable.

       LaPorte suggests that the issue of coverage should be deferred until liability is established

at trial. . It cites Wood v. Todd Shipyards, where a district court in Texas held that the existence

and limits of the defendant’s liability policy were not discoverable. 45 F.R.D. 363, 364 (S.D. Tex.

1968). The court held that “[l]iability insurance coverage of the defendant is not relevant or

material to” the basic issues of the case—the negligence of the parties and compensatory damages.

Id. The Wood case was decided before the 1970 amendment to the Federal Rules of Civil

Procedure, which explicitly required disclosure of insurance policies. See Fed. R. Civ. P. 26(b)(2).



                                                  9
      Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 10 of 18




The comments to that amendment explain that “[d]isclosure of insurance coverage will enable

counsel for both sides to make the same realistic appraisal of the case, so that settlement and

litigation strategy are based on knowledge and not speculation.” Id.                            comments to 1970

amendment. Moreover, in the Wood case the insurer was not a defendant. The Wood case does

not prevent the discovery sought here.

         LaPorte also cites cases holding that “until the underlying issue of liability is resolved and

the defendant is cast in judgment, the issue of indemnity is premature and non-justiciable.” New

England Ins. Co. v. Barnett, 465 F. App'x 302, 308 (5th Cir. 2012); see Coregis Ins. Co. v. Sch.

Bd. of Allen Par., No. 07-30844, 2008 WL 2325632, at *2 (5th Cir. June 6, 2008) (“[T]he duty-

to-indemnify issue was not ripe when the underlying state court lawsuit had not been completed.”);

Threadgill v. Orleans Par. Sch. Bd., No. CIV.A. 02-1122, 2013 WL 3777036, at *2 (E.D. La. July

18, 2013) (quoting Travelers Cas. & Sur. Co. of Am. v. Univ. Facilities, Inc., No. CIV.A. 10-1682,

2012 WL 1198611, at *11 (E.D. La. Apr. 10, 2012)) (“[T]the duty-to-indemnify issue [is] not ripe

when the underlying . . . lawsuit has not yet been completed.”) (second and third alteration in

original) (second and third alteration in original); Morad v. Aviz, No. CIV.A. 12-2190, 2013 WL

1403298, at *4 (E.D. La. Apr. 5, 2013) (holding that the insurer’s duty to indemnify the claim was

“not justiciable before the resolution of the underlying suit”); Nat’l Union Fire Ins. Co. of

Pittsburgh, PA. v. St. Bernard Par. Gov't, No. CIV.A. 03-3551, 2004 WL 877379, at *2 (E.D. La.

Apr. 21, 2004) (holding that the insurer’s duty to indemnify claims were not yet ripe). But none of

the cited cases bear much similarity to the issues before the court at this time.

         In each case, a party (typically the insurer) asked the court to declare it had no duty to

indemnify under an indemnity obligation. 5 Here, there is no declaratory judgment action, and this


         5
           In Coregis, the insurer filed a declaratory judgment action seeking a declaration that its general liability
policy did not cover certain claims against its insured that were proceeding separately in state court. 2008 WL

                                                           10
      Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 11 of 18




court has not been asked to determine the justiciability of such a claim.6 At present, Pride is only

seeking discovery into coverage related materials and testimony. Further, most of the cited cases

did not involve a direct action against an insurer at all. Only Morad involved a direct action against

an insurer proceeding simultaneously with the claim against the insured like the present matter.

Perhaps the Morad case would support dismissal of a cross-claim or counterclaim by Continental

that it had no duty to indemnify. But the case does not address discovery of insurance coverage

information under circumstances like the present, where the plaintiff seeks coverage information

for use in its direct action against the defendant’s insurer where the insurer has not unequivocally

admitted coverage in the case of its insured’s liability. The court finds the cases cited by LaPorte




2325632, at *1. The Fifth Circuit held that the district court should not have addressed the merits of the insurer’s
duty to indemnify claim until the state court action was resolved. Id. at *3.
           In New England, the insurer filed a declaratory action seeking a declaration that the consent judgment
between its insured and the injured party was not enforceable against it. 465 F. App'x 302, 303–04 (5th Cir. 2012).
In considering whether the “no action” and “consent to settle” clauses of the insurance policy precluded enforcement
of the judgment, the Fifth Circuit rejected the insured’s complaint that the insurer should have litigated its policy
defenses earlier, noting that until liability is resolved, the issue of indemnity is premature. Id. at 307-08.
           In Threadgill, an insurance policy was not at issue, but one of the defendants had asserted a cross claim
alleging that another defendant would be obligated to indemnify it if it was found liable to the plaintiffs. 2013 WL
3777036, at *2. The cross-claim defendant sought to dismiss the claim, but the court held that because the cross-
claim plaintiff’s liability to the plaintiffs in the underlying lawsuit had not yet been determined, it would not decide
at that time whether the cross claim defendant would be liable to indemnity the cross-claim plaintiff. Id.
           In Travelers, the insurer had filed a declaratory judgment action seeking a declaration that it had no duty to
insure the named or additional insured nor to defend or indemnify any of the claims pending against them in
arbitration. 2012 WL 1198611, at *1. The insurer moved for summary judgment on its duty to defend and
indemnify. Id. As to the duty to indemnify, the court denied the motion as premature because the arbitration had not
yet determined the liability of the named and additional insured. Id. at *11.
           In Morad, the plaintiff sued his home improvement contractor for professional negligence, breach of
contract, and redhibition, and also joined the contractor’s insurer as a defendant. 2013 WL 1403298, at *1. The
insurer asserted a counterclaim for a declaratory judgment that it did not owe defense or indemnity. Id. The court
dismissed the counterclaim, finding as to the duty to indemnify, the claim was not justiciable before the resolution of
the underlying suit.
           In National Union, the insured requested defense and indemnity from its insurer for a class action filed against
it in state court. 2004 WL 877379. The insured denied coverage and filed a declaratory judgment action in federal
court seeking a declaration that it had no duty to defend or indemnify. Id. The court dismissed the duty to indemnify
claim, finding it was not justiciable. Id. at *2.
6
  Although the Trustee has asked the court in the related matter to rule on which policy applies, Pride has not filed a
similar motion here.

                                                           11
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 12 of 18




regarding the justiciability of an indemnity obligation do not offer any guidance to the issue of

discoverability.

       Importantly, this case has not been bifurcated for trial. Pride will have to present all of its

evidence at trial and cannot wait to conduct discovery regarding the liability of Continental until

after trial. Defendants have not addressed how Pride will be able prove its case against Continental

without the requested discovery.

       This case is most similar to Blockbuster where discovery of coverage information was

allowed. Here, too, the court concludes that coverage information is relevant. Of the deposition

topics and testimony sought by Pride, this would include:

           •    Defenses to coverage, letters or reservations of rights, and potential denial of claims

                in response to Pride’s claims;

           •    Notice to Laporte relating to a conflict waiver; and

           •    LaPorte’s notice of claims to Continental.

           •    Excess policies that may provide coverage to LaPorte for the Pride and FSW

                claims.

Relevant coverage information might also include some of the information contained in the

requests for:

           •    Communications regarding Pride and FSW’s claims against LaPorte

           •    Claims file for the FSW and Pride claims and underwriting file from 2013-2017

           •    Coverage for LaPorte

Such topics and documents are discoverable to the extent they concern coverage. However, to the

extent such materials and testimony concerns other, non-coverage issues, the court’s analysis of




                                                  12
        Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 13 of 18




the discoverability of merits related information below is applicable. Similarly, the following

requested information, 7 does not appear to be relevant to the coverage question:

               •   Investigations of the claims of Pride and FSW against LaPorte.

Discovery into this topic is also governed by the analysis below.

           b. Discoverability of information relevant to the merits of Pride’s claims and Privilege

               Issues

           Although Pride’s argument focuses on coverage issues, it also asserts that it should be

allowed to depose Continental regarding the basis for its merits defenses. Defendants do not appear

to argue that such information would be irrelevant. They seem to argue that such information (for

example, claims file documents reflecting investigation of the claims) is privileged. The court

concludes that LaPorte has established that some, but not all, of the requested information is

protected by the work-product doctrine and that as to the remaining information, LaPorte will be

required to produce a privilege log or disclose the information.

           Although defendants argue that an insurance claims file is only discoverable if there has

been an allegation of bad faith, the court does not find a rule like this supported by the case law.

Defendants cite 8 Dixie Mill Supply Co. v. Continental Casualty Co. where an insured sued its

insurer for breaching its duty of good faith and fair dealing and for violating the Louisiana Unfair


7
    As noted above, Pride has agreed to waive discovery into the following topics:
               • Continental's claims manual and procedures for accounting claims.
               • Per claim and aggregate deductibles for 2015 and 2016.
               • Knowledge of legal fees and costs paid to counsel for LaPorte
8
  They also cite Theriot v. Midland Risk Insurance Co., where the Louisiana Supreme Court recognized the right of a
third party to assert a claim directly against an insurer for its breach of the duty of good faith or fair dealing and
obligation to make reasonable effort to settle claims, but limited the cause of action to those claims enumerated by
statute. 95-2895 (La. 5/20/97), 694 So. 2d 184, 193. Discovery was not at issue in Theriot and it is unclear how the
case applies here. Similarly, LaPorte cites Kelly v. State Farm Fire & Casualty Co., where the Louisiana Supreme
Court also considered the insurer’s duty to settle claims in good faith, holding that an insurer can be found liable even
if it never received a firm settlement offer and also if it has misrepresented or failed to disclose facts that are not related
not the insurance policy’s coverage. 2014-1921 (La. 5/5/15), 169 So. 3d 328, 341, 344. The Kelly case also did not
involve a discovery issue and its applicability to the present matter is not clear.

                                                             13
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 14 of 18




Trade Practices Act. 168 F.R.D. 554, 555 (E.D. La. 1996). The court held that merely alleging bad

faith was not enough to automatically permit discovery of the claims file. Id. at 559. The court

required that the insured show that the insurer intended to prove its counterclaims or their good

faith by disclosure of the contested documents. Id. The insured could not do so, nor could it show

that it had a compelling need for the insured’s attorney work product. Id. The insured’s motion to

compel was denied, except as to confirmation or transmittal letters, which the court found were

not protected by the work product doctrine, attorney-client privilege, or joint defense doctrine

unless they contained confidential communications or attorney advice, opinions, or mental

impressions. Id.

       Although defendants seem to cite Dixie on the general topic of discoverability, the case’s

holding turned on the application of the work product and attorney-client privilege. On the issue

of whether these privileges apply here, the court notes that defendants have not prepared a privilege

log and their allegations of privilege remain general. In other words, they have not specifically

described the documents they are withholding, the date those documents were produced, and what

privilege applies. Importantly, it is the party invoking the privilege that has the burden to show it

applies. Hodges, Grant & Kaufmann v. U.S. Gov't, Dep't of the Treasury, I.R.S., 768 F.2d 719,

721 (5th Cir. 1985). In the Blockbuster case cited above, the insurer’s failure to do so by the time

of the motion hearing resulted in a finding that the materials were not protected. 145 F.R.D. at 404.

       Thus, the court turns to whether defendants have established that the materials sought by

Pride are protected by the attorney-client or work product doctrine. With regard to the claims file

and investigation materials, at oral argument, Pride represented that it is not seeking privileged

communications. However, it argued that it is seeking documents or other factual information that

may have been provided to LaPorte. It points out that although defendants take the position that



                                                 14
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 15 of 18




LaPorte notified Continental of Pride’s claims in April 2016, LaPorte did not issue a litigation hold

instructing its employees to preserve documents concerning the Pride audits until October 2016,

when Pride filed its claim against LaPorte before the accounting review panel. Pride suggested

that it is possible LaPorte provided Continental with relevant documents between April 2016 and

October 2016 that were destroyed by LaPorte prior to the issuance of the litigation hold. As such,

Pride speculates, the Continental file may be the sole repository of certain unknown but possibly

relevant documents.

       Defendants submit that blanket production of the claims file is inappropriate and that Pride

must describe the documents they seek and show that unfair prejudice, undue hardship, or injustice

would result from denial of production. This argument appears to assume that the entire claims file

is protected by the work-product doctrine. Because of the issues raised by this case, it seems that

the documents in the claims file could be grouped into two categories: (1) documents related to

Continental’s investigation of Pride and FSW’s claims for purposes of providing coverage and

assisting in the defense of this matter and (2) documents related to Continental’s assessment of

coverage and possible exclusions. Whether the documents are protected depends in part on what

category the documents fall into.

       The work-product doctrine protects from discovery documents and tangible things

“prepared by an attorney ‘acting for his client in anticipation of litigation.’” United States v.

Nobles, 422 U.S. 225, 238 (1975) (quoting Hickman v. Taylor, 329 U.S. 495, 508 (1947)). In

contrast, “materials assembled in the ordinary course of business,” are excluded from work-

product materials. United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir. 1982). Codified at

Federal Rule of Civil Procedure 26(b)(3), the work-product protection extends to materials

prepared by the party itself and representatives other than attorneys. If the party resisting discovery



                                                  15
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 16 of 18




establishes that the materials are work product, the party seeking discovery can only obtain the

documents if they are relevant and proportional to the needs of the case and the party

“has substantial need for the materials to prepare its case and that it cannot, without undue

hardship, obtain the substantial equivalent of the materials by other means.” Fed. R. Civ. P.

26(b)(3)(A); see Lassere v. Carroll, No. CIV.A. 13-5430, 2014 WL 7139138, at *4 (E.D. La. Dec.

15, 2014).

       The work product “privilege can apply where litigation is not imminent, ‘as long as the

primary motivating purpose behind the creation of the document was to aid in possible

future litigation.’” In re Kaiser Aluminum & Chem. Co., 214 F.3d 586, 593 (5th Cir. 2000)

(quoting United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir. 1982)). Courts have stated that

“[g]enerally, a reasonable anticipation of litigation requires existence of an identifiable specific

claim or impending litigation at the time the materials were prepared.” Chemtech Royalty Assocs.,

L.P. v. United States, No. 06-258-RET-DLD, 2009 WL 854358, at *2 (M.D. La. Mar. 30, 2009)

(quoting Schmidt, Long & Assoc., Inc. v. Aetna U.S. Healthcare, Inc., No. CIV. A. 00-CV-3683,

2001 WL 605199, at *4 (E.D. Pa. May 31, 2001)).

       As it pertains to Continental’s investigation of the merits of Pride’s claims, Pride did not

dispute that such documents were created in anticipation of litigation. The court agrees. However,

if such investigation includes documents that were subsequently destroyed by LaPorte, the

exception in Rule 26(b)(3)(A) may apply. To determine whether the exception is applicable, Pride

and the court will need additional information. Thus, the court finds that investigation materials

created from April 2016 through October 2016 shall be produced or shall be listed on a privilege

log. Continental’s other investigation material, however, can be withheld without the production




                                                16
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 17 of 18




of a privilege log because the court finds that such investigation would have been created in

anticipation of litigation.

        As to coverage information, it is unclear whether any privilege would apply. Internal

documents prepared by Continental regarding its assessment of coverage might be protected by

the work-product doctrine as created in anticipation of litigation. But, it might also be categorized

as created in the ordinary course of business. Any information conveyed by Continental to LaPorte

regarding coverage might not be protected because on this issue, Continental and LaPorte are

adverse. There is a possibility of a joint defense privilege, but the defendants reported at oral

argument that no joint defense agreement exists. As to the coverage information, the court finds

that the defendants have not established the applicability of the work-product doctrine. However,

instead of requiring disclosure at this time, the court will allow the defendants to produce a

privilege log for any coverage related information being withheld as privileged so that they can

attempt to meet their burden of showing that a privilege applies.

        The limits imposed by the court regarding the documents to be produced applies similarly

to the scope of the deposition of Continental, which shall be allowed to proceed. To avoid

duplication of effort, the defendants shall produce the requested documents subject to the

limitations herein along with any privilege log by October 30, 2020. Thereafter, the parties will

attempt to resolve any privilege dispute between themselves and bring any remaining issues before

the court. Once the privilege issues are resolved, the deposition of Continental shall proceed.

                                            Conclusion

        For the foregoing reasons, the Motion to Quash the deposition of Continental and the

associated document requests is DENIED, provided that the scope shall be limited to exclude

discovery of non-coverage related information, except for factual information provided or



                                                 17
     Case 2:19-cv-10163-WBV-JVM Document 69 Filed 10/23/20 Page 18 of 18




discovered during the period of April 2016 through October 2016 that has not already been

produced. Additionally, defendants shall be allowed to produce a privilege log regarding any

otherwise discoverable information that they contend is privileged. The documents and privilege

log will be produced by October 30, 2020, and the deposition will proceed thereafter.

       New Orleans, Louisiana, this 23rd day of October, 2020.



                                                        Janis van Meerveld
                                                    United States Magistrate Judge




                                               18
